[J-50-2016]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT

BRENTWOOD BOROUGH SCHOOL                   :   No. 21 WAP 2015
DISTRICT                                   :
                                           :   Appeal from the Order of the
                                           :   Commonwealth Court entered March
            v.                             :   24, 2015 at No. 2346 CD 2013,
                                           :   affirming the Order of the Court of
                                           :   Common Pleas of Allegheny County
HEATHER HELD                               :   entered December 11, 2013 at No. GD
                                           :   09-004808.
                                           :
            v.                             :   ARGUED: April 6, 2016
                                           :
                                           :
HSBC BANK USA, N.A.                        :
                                           :
                                           :
            v.                             :
                                           :
                                           :
GROVE PROPERTIES, INC.                     :
                                           :
                                           :
APPEAL OF: HSBC BANK USA, N.A.             :

                                      ORDER

PER CURIAM
     AND NOW, this 20th day of June 2016, the Order of the Commonwealth Court is

AFFIRMED.

     Justice Dougherty filed a concurring statement.

     Justice Wecht filed a concurring statement.